Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 6th, 2021 has been entered. Claims 1, 3-4, 7-13 and 15 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, limitation “ a core engine” is repeated twice in lines 3 and 16. It is unclear if there is one or more core engines.
Claim 7 lacks proper positive antecedent basis because it depends on cancelled claim 5. For the examination purpose claim 7 will be examined as a dependent of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1, 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemaut et al. (US 10,336,458 B2) in view of Wright (US 2017/0267365), Mahler et al. (US 4,079,981) and Finch (US 4,311,289).
Regarding Claims 1 and 12, Guillemaut et al. ‘458 teaches (figures 1-5) an aircraft (200) comprising a fuselage (3) (Col. 3 Lines 57-58);
an aircraft engine (10) (Col. 3 Line 61);
a supporting structure arrangement (as shown in the figure below) for fastening an aircraft engine (10) to an aircraft (200) comprising: 
a core engine/ gas generator (10a) of the aircraft engine (Col. 4 Lines 7-8);
a supporting structure (6) including an engine side (as shown in the figure below) connected to the supporting structural element (6a) and an aircraft side (as shown in the figure below) connected to the aircraft, the supporting structure (6) including at least one support/spar (22),
 at least one connecting device (as shown in the figure below) at the engine side rigidly connecting the support/spar (22) to the supporting structural element (6a), the connecting device including a surface that at least partially surrounds the core engine and lies flat against the supporting structural element (Col. 4 Lines 45, 54) (as shown in the figure below; connecting structure partially surrounds the core engine via the supporting structural element and lie flat on a plane against the supporting structural element); 
wherein the at least one support (22) includes two spaced apart supports connected to the aircraft engine (Col. 4 Line 54);

Guillemaut et al. ‘458 is silent about at least one bearing on at least one support,
the at least one bearing of one of the two spaced-apart supports is positioned at a distance from the at least one bearing of another of the two spaced-apart supports, the distance being greater than a length of at least one chosen from a core engine and the a casing of the aircraft engine.
However, Wright ‘365 teaches (figure 5) the engine strut (200) may extend along any portion of the engine core (136), and may be coupled to the engine core (136) at any one of a variety of locations (Para 0044). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guillemaut et al. ‘458 to incorporate the teachings of Wright ‘365 to attach the supporting structural element on the core engine. One of ordinary skill in art would recognize that doing so would ensure direct securement of the core engine.
Mahler et al. ‘981 (Figure 1) teaches the lateral connecting rods (12, 13) which are connected at the lateral bearings (14, 15) of the aircraft cell (1) at the bearing fitting (10) (Col. 2 Lines 33-37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guillemaut et al. ‘458 to incorporate the teachings of Mahler et al. ‘981 to include bearings to reduce friction and allow for smoother rotation.
Finch ‘298 teaches (figures 2A-2B and 5A-5B) engine nacelle (20) attached to the fuselage (14) of an aircraft via pylon assembly (21) wherein the length of the pylon support connected to the aircraft engine is greater than a length of a core engine and a casing of the 

    PNG
    media_image1.png
    466
    778
    media_image1.png
    Greyscale

Regarding Claim 3, modified Guillemaut et al. ‘458 teaches supporting structure arrangement wherein the at least one bearing includes two bearings and each of the two bearings having at least one degree of freedom (Mahler et al. ‘981: Col. 2 33-37; connecting rods 12 and 13 and thrust bolt 16 forms a supporting structure arrangement where lateral rods 12 and 13 are connected at the lateral bearings 14 and 15 respectively of the aircraft cell (1); lateral bearings 14 and 15 have at least one degree of freedom as it allows rotational movement of lateral rods 12 and 13, at least, during installation).  

Regarding Claim 13, modified Guillemaut et al. ‘458 is silent about the at least one bearing comprising at least one fastening point which is fixedly connected to the fuselage of the aircraft and which is arranged in a pocket set back from an outer shell of the fuselage of the aircraft. 
However, Mahler et al. ‘981 teaches  (figure 1 and 2a) the engine (2) suspended at the aircraft cell (1) by the way of a rear bearing, and by way of a central forward bearing (4) as well as two lateral forward bearings (5 and 6) at the aircraft cell (Col. 2 Line 27-30), wherein the central forward bearing (4) for the suspension of the engine (2) is composed of a thrust bolt (16) which is inserted into a recess or pocket (17) at the aircraft outer shell (1) or the fitting (10) (Col. 38-41). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guillemaut et al. ‘458 to incorporate the teachings of Mahler et al. ‘981 to include bearings, and fastening point fixedly .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guillemaut et al. (US 10,336,458 B2), Wright (US 2017/0267365), Mahler et al. (US 4,079,981) and Finch  (US 4,311,289) as applied to claim 1 above, and further in view of Tateiwa (US 2015/0239581).
Regarding Claims 7-9, modified Guillemaut et al. ‘458 teaches an invention as discussed above in claim 1. Modified Guillemaut et al ‘458 further teaches (figures 3-5) the two supports are spaced apart in an axial direction of the aircraft (Col. 4 Lines 53-56) but is silent about at least one accessory components comprising at least one chosen from a gearbox, an arrangement of lines, a supply device and a control computer of the aircraft engine arranged between the two spaced-apart supports and an installation frame which is arranged between the two spaced-apart supports and to which the at least on accessory component is fastened. 
However, Tateiwa ‘581 teaches (figures 1-3) mounting the turbofan engine (10) to the pylon (15) wherein the pylon includes a box-shaped pylon body (151) that extends longitudinally, a plurality of struts that connect the pylon body with the engine body, and a faring (152) that covers the pylon body and the struts, wherein various pipes such as fuel, hydraulic and engine bleed air pipes (utility pipes), electrical lines, or the like/accessories are accommodated in an inner portion of the pylon body (Para 0014, 0045-0046, 0110; accessories are accommodated in an inner portion of the pylon body with frames). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Guillemaut et al. ‘458 to incorporate the teachings of Tateiwa ‘581 to arrange at least one accessory component between two axially spaced-apart supports of the supporting structure .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guillemaut et al. (US 10,336,458 B2), Wright (US 2017/0267365), Mahler et al. (US 4,079,981), Finch ((US 4,311,289) and Tateiwa (US 2015/0239581) as applied to claim 9 above, and further in view of Moorehead (US 4,044,973).
Regarding Claim 10, modified Guillemaut et al. ‘458 teaches an invention as discussed about in claim 9 but is silent about at least one shock absorber mounting, the installation frame on at least one chosen from the aircraft engine, the supporting structure and the aircraft. However, Moorehead ‘973 teaches shock absorbing mounting structure attached directly to the turbine casing or to both the turbine and fan casing (Col. 1 Line 30-32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Guillemaut et al. ‘458 to include shock absorber on the fastening device and/or on the aircraft. One of ordinary skill in art would recognize that doing so would reduce shock and vibration on accessory components.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemaut et al. (US 10,336,458 B2), Wright (US 2017/0267365), Mahler et al. (US 4,079,981) and Finch  (US 4,311,289) as applied to claim 1 above, and further in view of Moorehead (US 4,044,973).
Regarding Claim 11, modified Guillemaut et al. ‘458 teaches an invention as discussed above in claim 1 but it is silent about the at least one bearing comprising at least one chosen from a shock absorber and an elastic element, arranged in a load path of the supporting structure between the aircraft engine and the aircraft. However, Moorehead ‘973 teaches the engine shock .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemaut et al. (US 10,336,458 B2) in view of Wright (US 2017/0267365), Mahler et al. (US 4,079,981) and Tateiwa (US 2015/0239581).
Regarding claim 15, Guillemaut et al. ‘458 teaches (figures 1-5) a supporting structure arrangement (as shown in the figure below) for fastening an aircraft engine (10) to an aircraft (200) (Col. 3 Lines 57-61), comprising;
a core engine/ gas generator (10a) of the aircraft engine (Col. 4 Lines 7-8);
a supporting structure (6) including an engine side (as shown in the figure below) connected to the supporting structural element (6a) and an aircraft side (as shown in the figure below) connected to the aircraft, the supporting structure (6) including at least one support/spar (22),
 at least one connecting device (as shown in the figure below) at the engine side rigidly connecting the support/spar (22) to the supporting structural element (6a), the connecting device including a surface that at least partially surrounds the core engine and lies flat against the supporting structural element (Col. 4 Lines 45, 54) (as shown in the figure below; connecting structure partially surrounds the core engine via the supporting structural element and lie flat on a plane against the supporting structural element), 

but Guillemaut et al. ‘458 does teach engine mount (7c) which appears to connect the supporting structural element to the engine core but doesn’t explicitly state that;
Guillemaut et al. ‘458 is silent about at least one bearing on at least one support,
two supports defining an installation space therebetween positioned entirely outside an external casing of the engine; and 
at least one accessory component of the aircraft engine being arranged in the installation space between the two supports and entirely outside the external casing of the engine. 
However, Wright ‘365 teaches (figure 5) the engine strut (200) may extend along any portion of the engine core (136), and may be coupled to the engine core (136) at any one of a variety of locations (Para 0044). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guillemaut et al. ‘458 to incorporate the teachings of Wright ‘365 to attach the supporting structural element on the core engine. One of ordinary skill in art would recognize that doing so would ensure direct securement of the core engine.
Mahler et al. ‘981 (Figure 1) teaches the lateral connecting rods (12, 13) which are connected at the lateral bearings (14, 15) of the aircraft cell (1) at the bearing fitting (10) (Col. 2 Lines 33-37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guillemaut et al. ‘458 to incorporate the teachings of Mahler et al. ‘981 to include bearings to reduce friction and allow for smoother rotation.


    PNG
    media_image1.png
    466
    778
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 7-11, filed December 6, with respect to the rejection(s) of claim(s) based on El Hamel et al. (US 2004/0035098 A1) and Thies et al. (US 9,416,734 B2) references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Finch (US 4,311,289) and Tateiwa (US 2015/0239581).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647